        Case 1:15-cv-00662-TSE Document 182-1 Filed 03/22/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
_______________________________________
                                        )
  WIKIMEDIA FOUNDATION,                 )
                                        )
                            Plaintiff,  )
                                        )
                   v.                   ) No. 1:15-cv-0662 (TSE)
                                        )
  NATIONAL SECURITY AGENCY, et al.,     )
                                        )
                            Defendants. )
______________________________________ )


                                            Exhibit List

           Pursuant to Local Rule 105(5), Defendants hereby identify that the following exhibits

    attached to Defendants’ concurrently filed sur-reply in support of their motion for summary

    judgment:

       Exhibit                                    Exhibit Name
        No.1
         16                       Third Declaration of Dr. Henning Schulzrinne
         17                         Second Declaration of Dr. Alan Salzberg



    Dated: March 22, 2019
                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Branch Director

                                                     /s/ James J. Gilligan_____
                                                     JAMES J. GILLIGAN
                                                     Special Litigation Counsel

1
 Defendants’ Exhibits 1-5 were filed together with the Brief in Support of Defendants’
Motion for Summary Judgment, ECF No. 161 (public versions available at ECF No. 166).
Defendants’ Exhibits 6-15 were filed together with the Reply in Support of Defendants’
Motion for Summary Judgment, ECF No. 178.
                                                 1
Case 1:15-cv-00662-TSE Document 182-1 Filed 03/22/19 Page 2 of 2




                                   RODNEY PATTON
                                   Senior Trial Counsel

                                   JULIA A. BERMAN
                                   Senior Counsel

                                   OLIVIA HUSSEY SCOTT
                                   Trial Attorney

                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, N.W., Room 11200
                                   Washington, D.C. 20005
                                   Phone: (202) 514-3358
                                   Fax: (202) 616-8470
                                   Email: james.gilligan@usdoj.gov

                                   Counsel for Defendants




                               2
